Adams, Ch. J.
— The defendant complains that the judgment is excessive, and that the verdict is not sustained by the evidence.
The evidence tends to show that the burglary was committed by the defendant, and one John Poster. In the case of The State v. Foster, decided at the present term, we held that the judgment was not excessive and that the verdict was sustained by the evidence. Judgment of imprisonment for the same length of time was rendered against Poster, and the evidence against him was substantially the same as the evidence against the defendant. In our opinion the court did not err, and the judgment must be
Affirmed.